Citation Nr: 1813939	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  17-39 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder and anxiety.  

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for hypothyroidism.

5.  Entitlement to service connection for a bilateral hip condition.

6.  Entitlement to service connection for a sleep disorder.

7.  Entitlement to rating in excess of 10 percent for service-connected bilateral hearing loss.

8.  Entitlement to an effective date prior to March 26, 2008 for a 10 percent rating for service-connected bilateral hearing loss.

9.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.  

10.  Entitlement to an effective date prior to May 9, 2016 for service-connected tinnitus. 

11.  Entitlement to a rating in excess of 60 percent for service-connected ischemic heart disease.    

12.  Entitlement to an effective date prior to May 9, 2016 for a 60 percent rating for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1972, including receipt of a Combat Infantry Badge for his service in the Republic of Vietnam. 
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2016 and December 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In the October 2016 decision, the RO denied the service connection claims on appeal, granted service connection for tinnitus with an effective date of May 9, 2016, and denied a rating in excess of 10 percent service-connected bilateral hearing loss.  

In the December 2016 decision, the RO granted a 60 percent rating for ischemic heart disease effective May 9, 2016.  

In the February 2017 notice of disagreement and June 2017 substantive appeal, for the service-connected disabilities, the Veteran disagreed with the effective dates of awards and evaluations.
 
For the tinnitus claim, the October 2016 RO decision was an initial grant of service connection, and the Veteran timely appealed this assigned effective date.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006) (prohibiting freestanding earlier effective date claims).

For the bilateral hearing loss claim, the October 2016 RO decision denied an increased rating.  As discussed below, disagreement with the effective date for this claim is inherently a freestanding earlier effective date claim for the currently assigned rating.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for an acquired psychiatric disability, back disability, hypertension, hypothyroidism, bilateral hip disability, and sleep disorder, issues of increased ratings for hearing loss and ischemic heart disease and an earlier effective date for the current 60 percent rating for ischemic heart disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus has been assigned a 10 percent disability rating, which is the maximum rating authorized under the applicable schedular criteria.

2.  The Veteran did not timely challenge the RO's July 2008 decision granting service connection for bilateral hearing loss and assigning the current 10 percent rating with an effective date of March 26, 2008.

3.  An October 2016 RO decision awarded service connection for tinnitus effective from May 9, 2016.

4.  The July 2008 RO decision is final because the Veteran did not appeal and new and material evidence was not received with respect to the claim within a year of notification of the decision.

5.  The evidence reflects that the Veteran did not file a petition to reopen the previously denied service connection claim for tinnitus prior to May 9, 2016, and there is no document in the claims file prior to March 24, 2015 from which a claim can be inferred.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for tinnitus have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code (DC) 6260 (2017).

2.  The Veteran's freestanding claim for entitlement to an earlier effective date for a 10 percent rating for bilateral hearing loss cannot, as a matter of law, be addressed on the merits.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.101, 20.1103 (2017).

3.  The criteria for an effective date prior to May 9, 2016 for the grant of service connection for tinnitus have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.156, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran's claim for an earlier effective date for a 10 percent bilateral hearing loss disability rating is a freestanding claim for an earlier effective date which must be denied as a matter of law for the reasons explained below.  The VCAA is therefore inapplicable to this claim.  38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  In this case, the tinnitus earlier effective date and rating claims arise from the Veteran's disagreement with the effective date assigned in connection with the grant of service connection in an October 2016 rating decision.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional notice or there is no prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).  The duty to notify is satisfied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
As shown by the discussion below, all the pertinent evidence is already of record with respect to the Veteran's tinnitus rating and earlier effective date claims.  The Veteran has not identified and the record does not show that there is outstanding evidence relevant to the earlier effective date claim.  No further assistance is necessary.  

For the reasons set forth above, the Board finds that VA has complied with the notification and assistance requirements.  The claims decided below are ready to be considered on the merits.

II.  Higher initial rating for tinnitus

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, recurrent tinnitus warrants a maximum 10 percent rating.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (holding that 38 C.F.R. § 4.25(b) and DC 6260 limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral).

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available.  38 C.F.R. §4.87, DC 6260.  There is no legal basis upon which to award a higher schedular disability rating.  The Veteran's representative has submitted no evidence or argument with respect to this issue.  The evidence is limited to the August 2016 VA Hearing Loss and Tinnitus Disability Benefits Questionnaire (DBQ), which confirms the presence of tinnitus and notes functional impairment from difficulty with telephone conversations and hearing the television.  

Neither the Veteran nor his attorney has raised any other issues with respect to the higher initial rating claim, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III.  Earlier effective dates for bilateral hearing loss and tinnitus

(a) Bilateral hearing loss

The Court has held that, once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, a claimant is not entitled to subsequently make an earlier effective date claim after a prior final denial was not properly appealed.  In Rudd, the Court held that VA claimants may not properly file, and VA has no authority to adjudicate, a freestanding claim for an earlier effective date in an attempt to overcome the finality of an unappealed VA decision. Rudd, 20 Vet. App. at 299-300.

In July 2008, the RO granted service connection for bilateral hearing loss and assigned an effective date of March 26, 2008.  The Veteran did not file a notice of disagreement within a year of this decision or submit additional, pertinent evidence and it therefore became final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103 (If VA denies a claim and the claimant fails to file an NOD within the one-year period following the decision, that decision becomes final).  Once that decision became final, the only ways to challenge the effective date of the grant of service connection for hearing loss would be either a request for revision of the July 2008 decision assigning the March 26, 2008 effective date on the basis of Clear and Unmistakable Error (CUE).  However, the Veteran has not raised a specific theory of CUE to warrant further action.  See Jarrell v. Nicholson, 20 Vet. App. 326, 334 (2006) (en banc) (assertion of CUE in an RO decision must first be presented to and decided by the RO before the Board has jurisdiction to decide the matter).  

The disagreement with the effective date for the 10 percent rating for bilateral hearing loss assigned in the final July 2008 RO decision amounts to a freestanding claim for an earlier effective date.  As the Court held in Rudd that there can be no such freestanding claim, this claim must be dismissed. 

In sum, because the Veteran did not appeal the final July 2008 rating decision within a year of its issuance, that decision became final.  The February 2017 statement requesting an earlier effective date for a 10 percent rating for bilateral hearing loss is a freestanding earlier effective date claim that must be dismissed.  DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) ("Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded").  In essence, the Veteran has purported to challenge the effective date assigned in a decision that did not assign an effective date, as the claim for increase was denied.

(b)  Tinnitus

The currently assigned effective date of May 9, 2016 for tinnitus is based on the date the RO received the Veteran's petition to reopen the previously denied tinnitus claim. 

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after a final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  As a general matter, "absent a showing of [clear and unmistakable error, a veteran] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."  Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005); see also 38 C.F.R. § 3.400 (q)(2) (where new and material evidence is received after a final disallowance, the effective date is the date of receipt of the new claim or date entitlement arose, whichever is later).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C. § 5101(a) (2012).  Prior to March 24, 2015, informal claims were recognized.  Any communication or action, indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155 (2017).  An informal claim must identify the benefit sought. 

Historically, the Veteran originally filed a service connection claim for tinnitus in March 2008.  In a July 2008 rating decision, the RO denied service connection for this claim on the basis that a current disability was not demonstrated.  The Veteran did not appeal this decision, and new and material evidence was not received within a year of its issuance.  The July 2008 rating decision became final with respect to this claim.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

On May 9, 2016, the Veteran submitted the current claim.  In an October 2016 rating decision, the RO granted service connection for tinnitus.  The RO assigned an effective date of May 9, 2016 based upon the date that the claim was filed.    

The Veteran has not presented any specific argument as to why an earlier effective date for service connection for tinnitus is warranted.  He has not advanced any CUE claim with respect to the July 2008 rating decision.   

Concerning the evidence prior to March 24, 2015, the Board has considered whether an informal claim was filed prior that date.  38 C.F.R. § 3.155 (prior to March 24, 2015).  An informal claim was "[a]ny communication or action, indicating an intention to apply for one or more benefits.... Such informal claim must identify the benefit sought." 38 C.F.R. § 3.155(a).  Thus, the essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing." Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  The evidence between July 2008 and March 24, 2015 is does not include any communication or action, indicating intent to reopen the previously denied tinnitus claim.  Id.  A pending claim for tinnitus is not found under the regulations recognizing informal claims prior to March 24, 2015.  Id.  

Given the finality of the July 2008 rating decision, the law is clear that the effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(q), (r) (2017).  Accordingly, the Board concludes that May 9, 2016 is the proper effective date for the grant of service connection for tinnitus.  This is the date that the claim was filed.  As a preponderance of the evidence is against entitlement to an earlier effective date for this claim, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus is denied.

The appeal concerning entitlement to an effective date earlier than March 26, 2008 for the assignment of a 10 percent rating for bilateral hearing loss is dismissed.  

Entitlement to an effective date earlier than May 9, 2016 for the grant of service connection for tinnitus is denied.  


REMAND

Although the Board regrets the delay, additional development is necessary to ensure that the Veteran receives every possible consideration for the remaining claims.

In this case, the May 2016 claims were filed as fully developed claims pursuant to the Secretary's program to expedite VA claims.  See May 2016 VA Form 21-526EZ.  Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA.  When filing a fully developed claim, an appellant submits all evidence relevant and pertinent to his claim, other than service treatment records and treatment records from VA medical centers, which will be obtained by VA.  Under certain circumstances, additional development, including obtaining additional records and providing the appellant with a VA medical examination, may still be required prior to the adjudication of the claim.  

The Veteran did not identify any pertinent medical evidence for consideration in connection with his May 2016 claims.  The available medical evidence is limited to private cardiology clinic records.  Notably, they reference ongoing primary care treatment from Dr. M.  These private primary care records may provide additional information to support the claims.  

For the ischemic heart disease claim, the August 2016 VA cardiac examination notes an April 2016 pacemaker implant at Norvant Health Matthews Medical Center.  The most recent private cardiology records associated with record are from December 2012.  Updated cardiology records are highly relevant to the claims for an increase and effective date prior to May 9, 2016 for the currently assigned 60 percent rating for ischemic heart disease.   

VA has adopted a regulation requiring that when it becomes aware of relevant private treatment records prior to deciding a claim it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2017).  Since VA is now aware of the private medical records noted above, further development is needed to ensure compliance with the above regulations.  Id.   

With regard to the back condition, bilateral hip disability, acquired psychiatric disability and sleep disorder, the Board finds VA examinations are necessary.  Service treatment records (STRs) document September 1956 complaint of hip pain and October 1965 complaint of anxiety.  Service records also document combat service, extensive parachute training, and Special Forces service.  The Board finds that a possible in-service event, injury or disease is shown for these claims.  The Veteran's identification of these disabilities on the May 2016 claims form is satisfactory to show current disability and possible nexus for purposes of triggering VA's duty to assist for these claims.  This is because symptoms associated with these disabilities are readily observable and lay evidence is competent to show possible current disability and continuity of symptomatology.  Appropriate VA examinations and opinions are needed for these claims as detailed below.  38 C.F.R. § 3.159(c)(4).

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Veteran identify any instance of VA medical treatment.  Take appropriate action based upon his response.    

2.  Request that the Veteran identify any private medical provider who has treated him for any of the claimed disabilities and that he submit medical record releases for all records from his primary care physician, Dr. M., cardiology records from December 2012 to the present, and the April 2016 cardiac pacemaker implantation at Norvant Health Matthews Medical Center.  

If he responds, take appropriate action to secure the identified private medical records with documentation of all search efforts.  Notify the Veteran of any inability to obtain sufficiently identified records and inform him that he may submit any records in his possession directly to VA.

3.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo a VA orthopedic examination for his claimed back and bilateral hip disabilities.  The purpose of the examination is to ascertain the nature and etiology of the claimed lumbar spine and bilateral hip disabilities.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  All necessary studies and tests should be conducted.

The examiner should specifically diagnose and describe all lumbar spine and hip disabilities found to be present. 

The examiner should provide opinions as to whether it is at least as likely as not (50 percent or greater probability) that any current lumbar spine or hip disability had its onset during active service or is related to any in-service disease, event, or injury, to include as a result of performing physical training. 

In formulating the medical opinions, the examiner must specifically consider the Veteran's extensive history as a parachutist, assignment and training with the Special Forces, and combat participation history.  The examiner must also consider September 1956 service treatment records documenting hip pain associated with a parachute jump.  

The examiner must provide reasons for all opinions, addressing the medical and lay evidence.

4.  After all records and/or responses have been associated with the claims file, arrange for the Veteran to undergo appropriate VA examination by a psychiatrist or psychologist.  The purpose of the examination is to ascertain the nature and etiology of any current psychiatric disability and sleep disorder.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination. 

The examiner must clinically interview the Veteran about his history and current nature of psychiatric and sleep disorder symptoms.  

The examiner should provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for a psychiatric disorder and a sleep disorder.  (If psychological testing is necessary to render this opinion, such testing should be undertaken.)  If the examiner finds that the Veteran meets the criteria for a psychiatric and/ or sleep disorder, the examiner must opine any whether it is at least as likely as not (50 percent or greater probability) to any incident of the Veteran's active service. 

In formulating the medical opinions, the examiner must specifically consider: (a) October 1965 STRs reflecting documenting anxiety symptoms and (b) consider the Veteran's extensive history as a parachutist, assignment and training with the Special Forces, and combat participation history.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  Then, review all newly generated evidence to determine that the VA examinations are substantially complaint with the remand instructions and whether any additional development, to include VA examination(s) or opinions are necessary.  

6.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


